The plaintiff in error, Henry Baker, was convicted at the January, 1913, term of the superior court of Muskogee county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of fifty dollars, and imprisonment in the county jail for a period of thirty days. The only assignment argued on behalf of plaintiff in error is that the evidence introduced in the trial was insufficient to sustain a conviction. We have carefully examined the record and find that there is evidence sufficient to warrant the jury in reaching the conclusion they did in this case. In fact many convictions have been sustained on much slighter testimony. There is no error disclosed by the record and we would not be warranted in reversing this judgment on the ground that the evidence is insufficient. It is therefore affirmed.